SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

657
CA 14-01888
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF COUNTY OF MONROE,
PETITIONER-PLAINTIFF-RESPONDENT-APPELLANT,

                     V                                             ORDER

NIRAV R. SHAH, M.D., M.P.H., COMMISSIONER,
NEW YORK STATE DEPARTMENT OF HEALTH, AND
NEW YORK STATE DEPARTMENT OF HEALTH,
RESPONDENTS-DEFENDANTS-APPELLANTS-RESPONDENTS.


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR RESPONDENTS-DEFENDANTS-APPELLANTS-RESPONDENTS.

WHITEMAN OSTERMAN & HANNA LLP, ALBANY (CHRISTOPHER E. BUCKEY OF
COUNSEL), NANCY ROSE STORMER, P.C., UTICA, AND BOND SCHOENECK & KING,
PLLC, FOR PETITIONER-PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from a judgment (denominated order) of
the Supreme Court, Monroe County (William P. Polito, J.), entered July
3, 2014 in a CPLR article 78 proceeding and a declaratory judgment
action. The judgment, among other things, annulled respondents-
defendants’ February 20, 2014 and March 6, 2014 denial of petitioner-
plaintiff’s reimbursement claims.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by denying the petition-complaint in
its entirety and granting judgment in favor of respondents-defendants
as follows:

          It is ADJUDGED and DECLARED that section 61 of part D
     of section 1 of chapter 56 of the Laws of 2012 has not been
     shown to be unconstitutional,

and as modified the judgment is affirmed without costs (see Matter of
County of Chautauqua v Shah [appeal No. 1], 126 AD3d 1317).




Entered:   June 12, 2015                         Frances E. Cafarell
                                                 Clerk of the Court